Citation Nr: 1615432	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-34 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as residual of a fractured pelvis.

2.  Entitlement to service connection for ankylosis of the left sacroiliac joint.

3.  Entitlement to service connection for peripheral artery disease.

4.  Entitlement to service connection for a bi-femoral bypass. 

5.  Entitlement to service connection for a low back disability specifically claimed as spinal stenosis.

6.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2007, February 2010, August 2011, and September 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  The hearing transcript is associated with the record.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hip disability, specifically claimed as residual of a fractured pelvis, was not caused or aggravated by service.

2.  The preponderance of the evidence shows that the Veteran's ankylosis of the left sacroiliac joint is not related to service.  

3.  The preponderance of the evidence shows that the Veteran's peripheral artery disease is not related to service.  

4.  The preponderance of the evidence shows that any residuals of the Veteran's bi-femoral bypass are not related to service.  

5.  The preponderance of the evidence shows that the Veteran's low back disability, specifically claimed as spinal stenosis, is not related to service.

6.  The Veteran's prostate cancer was not manifested in service, nor is it shown to be related to service, to include due to exposure to herbicides. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hip disability, claimed as residual of a fractured pelvis, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2015).

2.  The criteria for service connection for ankylosis of the left sacroiliac joint have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for peripheral artery disease of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for the residuals of a double femoral bypass have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistant Act (VCAA), VA has duties to notify and assist the Veteran in developing his claim.  The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2015).  These requirements were met through letters dated June 2007, December 2009, January 2011, and February 2013.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, private treatment records, numerous lay statements, and the Veteran's Board testimony.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).

In May 2015, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the May 2015 Board hearing, the VLJ asked specific questions directed at identifying why the Veteran felt that his claims were connected to his active service.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

While the evidentiary record reflects current diagnoses associated with many of the Veteran's claims, for the reasons discussed below, the Board finds that there is no credible evidence indicating that these conditions were incurred in service.  As such, no VA examinations for these conditions are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

 Service Connection - Laws & Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).
	
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision). 

There are some diseases that are subject to presumptive service connection provided certain conditions are met.  For example, presumptive service connection is available for certain enumerated chronic diseases and for diseases associated with herbicide exposure.  See 38 U.S.C.A. §§ 1112, 1113, 1116(a)(2), 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  These presumptions are not applicable if the Veteran served on active duty for less than ninety days.  38 C.F.R. § 3.307(a)(1). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Analysis Left Hip and Left Sacroiliac Joint 

The Veteran is diagnosed to have current disability.  There is ankylosis of the left sacroiliac joint.  See MRI report dated November 2008.  There is also radiographic evidence of an old nondisplaced fracture involving the inferior trochanter on the left.  See October 2005 VA treatment note.  A private radiology report from February 2006 reflects ossific density in the soft tissues medial to the lesser trochanter of the femur, which was thought to represent myositis ossificans.  A private treatment note dated October 1996, reflects that a bilateral hip x-ray revealed a calcific density inferior to the right inferior pubic rami, which was thought to represent an old avulsion fracture from the inferior pubic rami.  

The first element to establish service connection - a current disability - has been established.  Next, the evidence must show in service injury or aggravation of a pre-existing injury.

Service treatment records are completely silent for left hip or pelvis complaints; in fact, they do not reflect treatment for or complaints of any injuries or diseases.   The reports of medical examination and reports of medical history do not reflect complaints of any injuries or diseases.  There are two reports of medical history in the Veteran's service treatment records and both reflect that the Veteran felt he was in good health; no abnormalities were recorded.

In his March 2007 claim, and numerous subsequent statements, the Veteran has asserted that he noticed increased pain in his left hip while running the obstacle course during basic training.  The Veteran asserts that he told his commanding officer about the pain, after which he went to sick bay.  The Veteran asserts his hips were x-rayed at sick bay that evening and again in the morning; he was kept in sick bay overnight.  The Veteran asserts that he was thereafter discharged under false pretenses.  The Veteran has stated that he never learned the results of these x-rays.  

There is no record of these x-rays or the associated medical visit in service treatment records.   The RO requested clinical records for the Veteran from the Naval hospital in Orlando, Florida during the period from March 1, 1973 to May 1, 1973.  The request was investigated and no records for the Veteran were located.  See VA Form 21-3101 received January 2009. 

In the Veteran's April 2008 substantive appeal regarding his left hip claim, he asserted that he had a broken pelvis since the 1960s but he did not know that it was broken when he entered the service; he thereafter asserted that his pre-existing left pelvis fracture was aggravated by active service.  As noted above, however, there is no evidence that the Veteran complained of, or was treated for, a left hip problem during service.

In 2006, the Veteran was referred to a private provider, Industrial Medicine, by the Division of Disability Determination.  A February 2006 treatment note from Industrial Medicine reflects that the Veteran reported fracturing his pelvis on the left side in 1968, years before service.  The provider at Industrial Medicine noted that the Veteran refused to be tested without a cane, but was seen by a staff member walking without the cane.  In an August 2008 VA treatment note, the Veteran asserted that he had experienced pelvic pain for approximately 30 years from an accident in a football game.  In a VA treatment note from March 2010, the Veteran reported that he had a history of a fractured pelvis from playing football in 1968.  A VA treatment note from April 2010 reflects the Veteran complained of ongoing low back and hip pain for the previous 35 to 40 years, noting onset after being tackled in a football game. 

The Board finds that the evidence shows the Veteran likely fractured his left inferior trochanter at some point in the distant past.  There is, however, no medical evidence that reflects in-service injury or treatment for this condition.  Although the Veteran has asserted that medical providers have told him that his current hip disability was connected to service, the medical evidence of record merely reflects that his pelvis was likely injured in the past.  There is no medical opinion of record that specifically connects the Veteran's left hip disability to active service.  The only evidence of record connecting the Veteran's hip disability to military service is his own numerous lay statements.  

The Board is charged with determining the competence, credibility and relative weight of evidence.  In this case, the Board finds that the most probative evidence of record shows the Veteran's left hip disability was not incurred in or aggravated by service.  There are no medical records reflecting complaints of or treatment for hip or pelvis pain in service.  

Although the Board notes that the Veteran is competent to report hip/pelvis pain occurring in service, the Board finds the Veteran is not credible or a reliable historian.  For example, the Veteran has repeatedly stated that he was unfairly discharged from the Navy due to his pelvic fracture and the false allegation that he had a felony conviction; he also has asserted that he wanted to remain in the Navy.  See, e.g., October 2007 and January 2008 statements.  The Veteran does not dispute that he failed to disclose pre-military civil arrests on his enlistment papers.  In a March 1973 Statement of Military Witness Suspected of an Offence, the Veteran revealed three different pre-military civil arrests that he failed to disclose; he also stated on this form that he did not want to be in the Navy anymore.  The entire statement was sworn before a naval investigator.  To summarize, the Veteran's current statements regarding wanting to remain in the service have been contradicted by his sworn written statement in March 1973.  And his focus on his lack of felony conviction with no acknowledgement of his three undisclosed civil arrests shows him to be a poor historian.  

In addition, numerous treatment notes reflect the Veteran reported inaccurate history.  For example, a March 2005 VA treatment note reflects that the Veteran reported being in the Navy from 1969 to 1973.  An October 2005 VA mental health provider noted a discrepancy in the Veteran's asserted PTSD symptoms and his short period of service; as a result, the provider suggested the Veteran might have an underlying personality disorder.  In November 2005, the Veteran tested positive for cocaine while he was in a rehabilitation program; upon confrontation, he denied using and was suspended from the program.  In his medical interview with Industrial Medicine to establish disability benefits in February 2006, the Veteran asserted that he had used marijuana but no additional street drugs; however VA treatment notes from March 2005 reflect that the Veteran was being treated for crack cocaine dependence.  

After reviewing all the evidence of record, the Board finds that the Veteran is not a reliable historian in the reporting of his alleged in-service injury.  As there is no probative evidence of record corroborating the Veteran's account and no other evidence connecting the Veteran's current hip and sacroiliac joint disability to service, the Veteran's claim must fail.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Analysis Peripheral Artery Disease and Femoral Bypass

The Veteran also contends that he should be service connected for peripheral artery disease, for which he has been treated with a double femoral bypass.  

The Veteran's service treatment records are silent for any complaints or treatment related to peripheral artery disease.

The Veteran's medical records reflect he received a bi-femoral bypass in 1994.  See, e.g., June 1994 Erie County Medical Center surgery notes.  The Veteran was seen in June and July 2001 in regard to his peripheral artery disease; and diagnosed to have mild claudication.  He was prescribed new medications which improved his ability to walk without pain.  A treatment note from Industrial Medicine dated February 2006 indicates the Veteran reported onset of peripheral artery disease in 1980. 

The Veteran has previously acknowledged that in-service occurrence and nexus may be lacking in regard to his peripheral artery disease.  In an April 2008 statement, the Veteran stated, "As for the poor circulation, double by-pass and peripheral artery disease, it is a matter of opinion whether these conditions began or was [sic] aggravated by my time in the military."

While the evidence clearly establishes the Veteran suffers from peripheral artery disease and that he was treated with a bi-femoral bypass, there is absolutely no evidence indicating the condition is related to his military service.  The evidence reflects that onset occurred in 1980.  In the absence of a nexus linking the current disability to an in-service injury or disease, service connection cannot be granted. 

In his May 2015 Board hearing, the Veteran asserted another theory of entitlement to service connection for peripheral artery disease.  He suggested that it might be secondary to his hip/pelvis disability, which he believed was caused or aggravated by service.  As noted above, the Board finds that the Veteran's hip/pelvis disability is not subject to service connection, and thus, a claim of service connection secondary to that disability must also fail.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral artery disease.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Analysis Spinal Stenosis

The Veteran contends that he should be service connected for a low back disability, specifically claimed as spinal stenosis.   

The Veteran's service treatment records are silent for any complaints or treatment related to spinal stenosis or other low back conditions.  

Low back x-rays from January 2006 reflect diagnosis of lumbar dextroscoliosis, spondylosis, and (likely old) mild wedge compression deformities at T11 to L2.  There is no medical evidence specifically diagnosing spinal stenosis.  The Veteran received a CT scan in July 2008, which reflected mild disk bulges at L2-3, L3-4 and L5-S1.  There was no evidence of spinal canal stenosis.  

While the evidence of record clearly establishes that the Veteran is currently diagnosed with low back conditions, there is no evidence indicating that these conditions are related to his military service.  In the absence of a nexus linking the current disability to an in-service injury or disease, service connection cannot be granted.

The Veteran's January 2006 spinal x-rays reflected only mild narrowing of the L2 through L3 disc space.  This examination was more than 30 years after the Veteran's separation from service.  The Veteran's July 2008 CT scan is nearly 35 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  There is no indication that the Veteran's disc space narrowing or disc bulges had their onset during service, and there is no indication that they were caused by or otherwise related to any injury or disease in service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In his May 2015 Board hearing, the Veteran asserted another theory of entitlement to service connection for a low back disability.  He suggested that it might secondary to his hip/pelvis disability, which he believed was caused or aggravated by service.  As noted above, the Board finds that the Veteran's hip/pelvis disability is not subject to service connection, and thus, a claim of service connection secondary to that disability must also fail.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, specifically claimed as spinal stenosis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis Prostate Cancer

The Veteran contends that he should be service connected for prostate cancer.  He has not provided any information indicating why he believes this condition is related to service.

The Veteran's service treatment records are silent for any complaints or treatment related to prostate cancer.  The Veteran does not have service in the Republic of Vietnam and there is no evidence suggesting the Veteran was exposed to herbicides while serving on active duty.

The Veteran received a CT scan and x-ray images of his abdomen and pelvis in February 2010 which revealed an enlarged prostate.  A VA treatment note reflects he had a biopsy of the prostate in November 2010 and was referred for radiation treatment thereafter.  See January 2011 VA oncology note.  

The Veteran has previously acknowledged that in-service occurrence and nexus may be lacking in regard to his prostate cancer.  In his May 2015 Board hearing, the VLJ asked the Veteran why he thought his prostate cancer was related to service, the Veteran responded, "Uh, I don't know how it, prostate cancer, came about, but there could be, you know [a relationship with service], I can't say there was, but it could be.  I would not want to rule it out either." 

While the evidence of record clearly establishes that the Veteran was treated for prostate cancer, there is no evidence indicating that this disease is related to his military service.  In the absence of a nexus linking the current disability to an in-service injury or disease, service connection cannot be granted.

The earliest evidence of the Veteran's diagnosis of prostate cancer is 2010, over 35 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  There is no indication that the Veteran's prostate cancer had its onset during service, and there is no indication that it was caused by or otherwise related to any injury or disease in service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 

ORDER

Service connection for a hip disability, to include as residuals of a fractured pelvis, is denied.

Service connection for ankylosis of the left sacroiliac joint is denied.

Service connection for peripheral artery disease is denied.

Service connection for a bi-femoral bypass is denied.

Service connection for a low back disability is denied.

Service connection for prostate cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


